228 F.2d 893
Mary H. FREDERICKS, Appellant,v.Richard J. RUST, Appellee.
No. 12473.
United States Court of Appeals Sixth Circuit.
Dec. 7, 1955.

Walter M. Nelson, Detroit, Mich., for appellant.
Geoghegan, Levy & Daly, Cincinnati, Ohio, for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record and briefs of counsel for the respective parties;


2
And it appearing from the allegations of the complaint that the appellant became a patient of the appellee physician and surgeon on July 12, 1953, following an automobile accident on that day in which appellant was seriously injured, and that said relationship of physician and patient continued thereafter until its termination on August 19, 1953;


3
That on August 19, 1954 the appellant filed this action in the U.S. District Court for the Eastern District of Kentucky to recover damages from the appellee because of his alleged failure to examine and treat the appellant with due care and to perform his duties as such physician;


4
And the Court being of the opinion that said action was not commenced within one year after the cause of action accrued, as required by Sec. 413.140(1)(e), Kentucky Revised Statutes; Carter v. Harlan Hospital Association, 265 Ky. 452, 97 S.W.2d 9; Fannin v. Lewis, Ky., 254 S.W.2d 479; Preston v. Preston, 289 Ky. 552, 159 S.W.2d 414. See: Annotation, 74 A.L.R. 1317, 1318, 1322;


5
It is ordered that the judgment of the District Court dismissing the action be affirmed.